Deen, Presiding Judge.
On November 10, 1982, the appellant was convicted of two counts of rape. On March 8,1983, the order denying his motion for new trial was filed. The appellant then filed his notice of appeal on April 8,1983,31 days after the disposition of his motion for new trial.
Accordingly, this appeal must be dismissed as the notice of appeal was not timely filed. One day late is no less a deadline infraction than being one month late. This court is without jurisdiction where the notice of appeal is not timely filed in accordance with the statutory requirements of OCGA § 5-6-38 (Code Ann. § 6-803). Ross v. State, 160 Ga. App. 380 (287 SE2d 337) (1981); Dunn v. State, 156 Ga. App. 483 (274 SE2d 828) (1980).

Appeal dismissed.


Banke and Carley, JJ., concur.